SLIP OP. 06-66


UNITED STATES COURT OF INTERNATIONAL TRADE



DAL-TILE CORPORATION,                                         Before MUSGRAVE, JUDGE
                                                                     Court No 95-00679

                                        Plaintiff,

                        v

THE UNITED STATES,

                                        Defendant




                                  AMENDED JUDGMENT ORDER
        This action having been duly submitted to decision, and the court, after due deliberation,

having rendered a decision herein, now, therefore, in conformity with said decision, it is

        ORDERED, ADJUDGED and DECREED that judgment be, and IT HEREBY IS, entered

for the plamfiff Dai-Tile Corporation, and it is further

        ORDERED that the entries of Dai-Tile Corporation wall tile and trim that are the subject

of this action and not settled prior to this disposition shall be classified under Item A523 94,

TSUS, free of duty, and that any duty overpayments shall be refunded to plaintiff together with

interest as provided by law


Dated May 4, 2006
      New York, New York

                                                       /S/      R Kenton Musgrave
                                                                  Senior Judse